
	

114 HR 4701 IH: Nicholas and Zachary Burt Memorial Carbon Monoxide Poisoning Prevention Act of 2016
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4701
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Ms. Kuster (for herself, Mr. Lance, Mr. Paulsen, Mr. Butterfield, and Mr. Harper) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To encourage States to require the installation of residential carbon monoxide detectors in homes,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Nicholas and Zachary Burt Memorial Carbon Monoxide Poisoning Prevention Act of 2016. 2.Findings and sense of Congress (a)FindingsCongress finds the following:
 (1)Carbon monoxide is a colorless, odorless gas produced by burning any fuel. Exposure to un­healthy levels of carbon monoxide can lead to carbon monoxide poisoning, a serious health condition that could result in death.
 (2)Unintentional carbon monoxide poisoning from motor vehicles and the abnormal operation of fuel-burning appliances, such as furnaces, water heaters, portable generators, and stoves, kills more than 400 people each year and sends more than 15,000 to hospital emergency rooms for treatment.
 (3)Research shows that purchasing and installing carbon monoxide alarms close to the sleeping areas in residential homes and other dwelling units can help avoid fatalities.
 (b)Sense of CongressIt is the sense of Congress that Congress should promote the purchase and installation of carbon monoxide alarms in residential homes and dwelling units nationwide in order to promote the health and public safety of citizens throughout the United States.
 3.DefinitionsIn this Act: (1)Carbon monoxide alarmThe term carbon monoxide alarm means a device or system that—
 (A)detects carbon monoxide; and (B)is intended to alarm at carbon monoxide concentrations below those that could cause a loss of ability to react to the dangers of carbon monoxide exposure.
 (2)CommissionThe term Commission means the Consumer Product Safety Commission. (3)Compliant carbon monoxide alarmThe term compliant carbon monoxide alarm means a carbon monoxide alarm that complies with the most current version of—
 (A)the American National Standard for Single and Multiple Station Carbon Monoxide Alarms (ANSI/UL 2034); and
 (B)the American National Standard for Gas and Vapor Detectors and Sensors (ANSI/UL 2075). (4)Dwelling unitThe term dwelling unit means a room or suite of rooms used for human habitation, and includes a single-family residence as well as each living unit of a multiple-family residence (including apartment buildings) and each living unit in a mixed-use building.
 (5)Fire code enforcement officialsThe term fire code enforcement officials means officials of the fire safety code enforcement agency of a State or local government. (6)NFPA 720The term NFPA 720 means—
 (A)the Standard for the Installation of Carbon Monoxide Detection and Warning Equipment issued by the National Fire Protection Association in 2012; and
 (B)any amended or similar successor standard pertaining to the proper installation of carbon monoxide alarms in dwelling units.
 (7)StateThe term State has the meaning given such term in section 3 of the Consumer Product Safety Act (15 U.S.C. 2052) and includes the Northern Mariana Islands and any political subdivision of a State.
			4.Grant program for carbon monoxide poisoning prevention
 (a)In generalSubject to the availability of appropriations authorized under subsection (f), the Commission shall establish a grant program to provide assistance to eligible States to carry out the carbon monoxide poisoning prevention activities described in subsection (e).
 (b)EligibilityFor purposes of this section, an eligible State is any State that— (1)demonstrates to the satisfaction of the Commission that the State has adopted a statute or a rule, regulation, or similar measure with the force and effect of law, requiring compliant carbon monoxide alarms to be installed in dwelling units in accordance with NFPA 720; and
 (2)submits an application to the Commission at such time, in such form, and containing such additional information as the Commission may require, which application may be filed on behalf of the State by the fire code enforcement officials for such State.
 (c)Grant amountThe Commission shall determine the amount of the grants awarded under this section. (d)Selection of grant recipientsIn selecting eligible States for the award of grants under this section, the Commission shall give favorable consideration to an eligible State that—
 (1)requires the installation of compliant carbon monoxide alarms in new or existing educational facilities, childcare facilities, health care facilities, adult dependent care facilities, government buildings, restaurants, theaters, lodging establishments, or dwelling units—
 (A)within which a fuel-burning appliance is installed, including a furnace, boiler, water heater, fireplace, or any other apparatus, appliance, or device that burns fuel; or
 (B)which has an attached garage; and (2)has developed a strategy to protect vulnerable populations such as children, the elderly, or low-income households.
				(e)Use of grant funds
 (1)In generalAn eligible State receiving a grant under this section may use such grant— (A)to purchase and install compliant carbon monoxide alarms in the dwelling units of low-income families or elderly persons, facilities that commonly serve children or the elderly, including childcare facilities, public schools, and senior centers, or student dwelling units owned by public universities;
 (B)to train State or local fire code enforcement officials in the proper enforcement of State or local laws concerning compliant carbon monoxide alarms and the installation of such alarms in accordance with NFPA 720;
 (C)for the development and dissemination of training materials, instructors, and any other costs related to the training sessions authorized by this subsection; and
 (D)to educate the public about the risk associated with carbon monoxide as a poison and the importance of proper carbon monoxide alarm use.
					(2)Limitations
 (A)Administrative costsNot more than 10 percent of any grant amount received under this section may be used to cover administrative costs not directly related to training described in paragraph (1)(B).
 (B)Public outreachNot more than 25 percent of any grant amount received under this section may be used to cover costs of activities described in paragraph (1)(D).
					(f)Authorization of appropriations
 (1)In generalSubject to paragraph (2), there is authorized to be appropriated to the Commission, for each of the fiscal years 2016 through 2020, $2,000,000, which shall remain available until expended to carry out this Act.
 (2)Limitation on administrative expensesNot more than 10 percent of the amounts appropriated or otherwise made available to carry out this section may be used for administrative expenses.
 (3)Retention of amountsAny amounts appropriated pursuant to this subsection that remain unexpended and unobligated on September 30, 2020, shall be retained by the Commission and credited to the appropriations account that funds the enforcement of the Consumer Product Safety Act (15 U.S.C. 2051).
 (4)OffsetThere is authorized to be appropriated to the Government Publishing Office for each of fiscal years 2017 through 2021 the amount that is $2,000,000 less than the amount appropriated for such Office for fiscal year 2016.
 (g)ReportNot later than 1 year after the last day of each fiscal year for which grants are awarded under this section, the Commission shall submit to Congress a report that evaluates the implementation of the grant program required by this section.
			
